Name: Commission Regulation (EC) No 520/1999 of 9 March 1999 amending Regulation (EC) No 2486/98 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1998/1999 wine year
 Type: Regulation
 Subject Matter: food technology;  distributive trades;  cultivation of agricultural land;  agricultural structures and production;  production;  beverages and sugar
 Date Published: nan

 EN Official Journal of the European Communities10. 3. 1999 L 61/29 COMMISSION REGULATION (EC) No 520/1999 of 9 March 1999 amending Regulation (EC) No 2486/98 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1998/ 1999 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 1627/98 (2), and in particular Article 38(5) thereof, Whereas Commission Regulation (EC) No 2486/98 (3), as amended by Regulation (EC) No 69/1999 (4), has opened the preventive distillation provided for in Article 38 of Regulation (EEC) No 822/87; Whereas the final data on supplies for the current wine year are now known; whereas based on these data the provisional total volume of Community table wine should be increased from 8 million hl to 8,9 million hl; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 In the first subparagraph of Article 1(1) and the first and second sentences of the second subparagraph of Article 1(5) of Regulation (EC) No 2486/98, 8 000 000 hl' is replaced by 8 900 000 hl'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 84, 27. 3. 1987, p. 1. (2) OJ L 210, 28. 7. 1998, p. 8. (3) OJ L 309, 19. 11. 1998, p. 18. (4) OJ L 7, 13. 1. 1999, p. 3.